DETAILED ACTION
This Office action is in response to the Request for Continued Examination and Amendment filed on 22 February 2022.  Claims 1-19 and 21 are pending in the application. Claim 20 has been cancelled.

This application is a U.S. national stage application under 35 U.S.C. 371 of PCT/CN2018/124884 filed on 28 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in the previous Office action, has been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jin et al., WO 2017/140038, newly cited.
With respect to claim 1, Jin et al. disclose a pixel arrangement structure, shown in Figs. 3(a) and 3(b), comprising: 
a plurality of pixel groups; each of the plurality of pixel groups comprises a first sub-pixel 103, a second sub-pixel 101, a third sub-pixel 102, and a fourth sub-pixel 103; 
in each of the plurality of pixel groups, a connection line between a center of the second sub-pixel 101 and a center of the third sub-pixel 102 is a first line segment, the first sub-pixel 103 and the fourth sub-pixel 103 are between the second sub-pixel 101 and the third sub-pixel 102 and are respectively at two sides of the first line segment; 
a connection line between a center of the first sub-pixel 103 and a center of the fourth sub-pixel 103 is a second line segment; 
a length of the second line segment is less than a length of the first line segment, the first line segment extends in a first direction and the second line segment extends in a second direction, 
the first sub-pixel 103 comprises a first edge extending along the first direction and a first corner portion, the fourth sub-pixel 103 comprises a second edge extending along the first direction and a second corner portion,
in the same one of the plurality of pixel groups, the first edge and the second edge facing with each other, the first corner portion is located at a side of the first edge away from the second edge, and the second corner portion is located at a side of the second edge away from the first edge, as shown in Figs. 3(a) and 3(b).  
With respect to claim 3, as shown in Figs. 3(a) and 3(b) of Jin et al.,  the second line segment and the first line segment are vertically bisected to each other.  
With respect to claim 5, as shown in Figs. 3(a) and 3(b) of Jin et al., in each of the plurality of pixel groups, the first sub-pixel 103 and the fourth sub-pixel 103 are both strip-shaped, and an extension direction of the first sub-pixel 103 and an extension direction of the fourth sub-pixel 103 do not coincide.  
With respect to claim 6, as shown in Figs. 3(a) and 3(b) of Jin et al., an included angle between the extension direction of the first sub-pixel and the extension direction of the fourth sub-pixel ranges from 70o to 100o.  
With respect to claim 7, as shown in Figs. 3(a) and 3(b) of Jin et al., the first sub-pixel 103 and the fourth sub-pixel 103 are symmetrically arranged relative to the first line segment, and/or the second sub-pixel 101 and the third sub-pixel 102 are symmetrically arranged relative to the second line segment.  
With respect to claim 8, as shown in Figs. 3(a) and 3(b) of Jin et al., the plurality of pixel groups are arranged in an array to form a plurality of rows and a plurality of columns, and pixel groups of even rows and pixel groups of odd rows are arranged in a staggered way; 

in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel 103 and the fourth sub-pixel 103 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment.  
With respect to claim 9, as shown in Figs. 3(a) and 3(b) of Jin et al., a ratio of the length of the center connection line between the second sub-pixel 101 and the third sub-pixel 102 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the first direction to the length of the first line segment is less than or equal to 1/2; and/or 
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a ratio of the length of the center connection line between the first sub-pixel 103 and the fourth sub-pixel 103 that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction to the length of the second line segment ranges from 1 to 3.  
With respect to claim 10, as shown in Figs. 3(a) and 3(b) of Jin et al., an extension line of the second line segment of each pixel group passes through a midpoint of a center connection line between two pixel groups that are adjacent to the pixel group in the second direction and are in the same row.  
With respect to claim 11, as shown in Figs. 3(a) and 3(b) of Jin et al., in two adjacent ones of the odd rows or in two adjacent ones of the even rows, an intersection 
With respect to claim 12, as shown in Figs. 3(a) and 3(b) of Jin et al., in the same one of the plurality of pixel groups, the closest distance between the second sub-pixel 101 and the first sub-pixel 103 is L1, the closest distance between the second sub-pixel 101 and the fourth sub-pixel 103 is L2, the closest distance between the third sub-pixel 102 and the first sub-pixel 103 is L3, the closest distance between the third sub-pixel 102 and the fourth sub-pixel 103 is L4, and L1= L2= L3= L4.  
 	With respect to claim 13m as shown in Figs. 3(a) and 3(b) of Jin et al., the closest distance between the second sub-pixel 101 and one of the first sub-pixel 103 and the fourth sub-pixel 103 is L5, the closet distance between the third sub-pixel 102 and one of the first sub-pixel 103 and the fourth sub-pixel 103 is L6, the second sub-pixel 101 and the third sub-pixel 102 are in a pixel group being adjacent to the first sub-pixel 103 or the fourth sub-pixel 103 in the second direction and are not in the same row with the first sub-pixel 103 or the fourth sub-pixel 103, and L5 = L6.
With respect to claim 14, as shown in Figs. 3(a) and 3(b) of Jin et al., opposite sides of two adjacent sub-pixels are approximately parallel or have an included angle less than 45 degrees, and the adjacent sub-pixels comprise any two adjacent ones selected from the group consisting of the first sub-pixel 103, the second sub-pixel 101, the third sub-pixel 102, and the fourth sub-pixel 103.  

With respect to claim 16, Jin et al. disclose a display substrate, comprising the pixel arrangement structure according to claim 1, as shown in Figs. 3(a) and 3(b).  
With respect to claim 17, Jin et al. disclose a display device, comprising the display substrate according to claim 16, see the Abstract.  
With respect to claim 18, as shown in Figs. 3(a) and 3(b) of Jin et al., the second line segment and the first line segment are vertically bisected to each other.  
With respect to claim 19, as shown in Figs. 3(a) and 3(b) of Jin et al., the first sub-pixel 103 and the fourth sub-pixel 103 are configured to emit light of the same color (Green), two adjacent ones of the plurality of pixel groups in the second direction comprises a first pixel group and a second pixel group, an end point of the first sub-pixel 103 of the first pixel group and an end point of the fourth sub-pixel 103 of the second pixel group are located on a virtual line extending along the first direction.  
With respect to claim 21, as shown in Figs. 3(a) and 3(b) of Jin et al., the second sub-pixel 101 comprises a third edge parallel to the second line segment and a first oblique edge, an included angle between an extending line of the first oblique edge and the second line segment is less than 90 degrees, the third sub-pixel 102 comprises a fourth edge parallel to the second line segment and a second oblique edge, an included angle between an extending line of the second oblique edge and the second line segment is less than 90 degrees. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., WO 2017/140038, newly cited, as applied to claim 1 above.
Jin et al. is applied as above. Jin et al. do not expressly disclose that a ratio of the length the second line segment to the length the first line segment is less than or equal to 3/4, as recited in dependent claim 2, or that the ratio of the length of the second line segment to the length of the first line segment is greater than or equal to 3/8, as recited in dependent claim 4. However, it is obvious from Figs. 3(a) and 2(b) of Jin et al. that the ratio of the length the second line segment to the length the first line segment is within Applicant’s claimed ranges. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various pixel arrangement structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822